33 N.Y.2d 621 (1973)
The People of the State of New York, Appellant-Respondent,
v.
Michael Yannicelli, William J. Murty, Frank Smith, Anthony Gariola, Joseph Capobianco, Gerald Politi, and Wilson Youmans, Respondents-Appellants, and Robert Simmons, Defendant.
Court of Appeals of the State of New York.
Argued June 8, 1973.
Decided July 3, 1973.
Carl A. Vergari, District Attorney (B. Anthony Morosco and James M. Rose of counsel), for appellant-respondent.
Irving Anolik for respondents-appellants.
Concur: Chief Judge FULD and Judges BURKE, BREITEL, JASEN, GABRIELLI, JONES and WACHTLER.
Order affirmed; no opinion.